Citation Nr: 0903396	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-29 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include the threshold matter of whether 
the appellant is his lawful surviving spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from March to 
September 1945; he died in December 2003.  The appellant 
seeks VA death benefits as his lawful surviving spouse.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision by the Manila RO.  
In December 2007, the case was remanded for further 
development.


FINDINGS OF FACT

1. A certified copy of a marriage certificate shows that in 
November 2000 the veteran and the appellant were married in a 
ceremony before a judge.  

2.  The veteran was the appellant's uncle (mother's brother); 
such relationship is a legal bar to marriage in the 
Philippines, and renders their marriage void.  

3.  The appellant indicates she was unaware that her 
relationship to the veteran was a legal impediment to their 
marriage; for the limited purpose of this decision it may be 
conceded that she was indeed unaware that there was a legal 
impediment to her marriage to the veteran.  

3.  A preponderance of the evidence shows that the appellant 
and the veteran did not cohabit continuously from their 
attempted marriage until he died.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA benefits.  
38 U.S.C.A. §§ 101(3), 103, 1102, 1304, 1541 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 
3.205 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant was provided VCAA notice by letters in November 
2004 and pursuant to the December 2007 Board remand, in April 
2008.  The letters explained the evidence necessary to 
substantiate her claim, the evidence VA was responsible for 
providing, and the evidence she was responsible for 
providing.  She was given notice regarding ratings and 
effective dates of awards, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  While complete VCAA notice was not 
given prior to the rating on appeal, the appellant had ample 
opportunity to respond to the notice letters and to 
supplement the record after notice was given.  The claim was 
re-adjudicated after all essential notice was given.  See 
July 2008 Supplemental Statement of the Case (SSOC).  The 
appellant is not prejudiced by any technical notice timing or 
content defect that may have occurred earlier, nor is it so 
alleged.
Regarding VA's duty to assist, the appellant has not 
identified any additional evidence or information which could 
be obtained to substantiate her claim, and the Board is not 
aware that any such evidence or information is outstanding.  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and 
implementing regulations.  Accordingly, the Board will 
address the merits of the claim.

Criteria & Analysis

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death or (2) for any period of time, if a child was 
born of the marriage, or was born to them before the 
marriage. 38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50(b)(1), 3.53.

"Spouse" means a person of the opposite sex whose "marriage" 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  
38 C.F.R. § 3.50(a).  For VA benefits purposes, a marriage 
means a marriage valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 C.F.R. § 3.1(j).

A marriage can be established by several types of evidence, 
including a copy or abstract of the public record of 
marriage, or a copy of the church record of marriage 
containing sufficient data to identify the parties, the date 
and place of marriage, and the number of prior marriages if 
shown on the official record.  38 C.F.R. § 3.205(a)(1).

Where an attempted marriage is invalid by reason of legal 
impediment, VA regulations allow for certain attempted 
marriages to be nevertheless "deemed valid" if specific legal 
requirements are met.  Basically, such an attempted marriage 
will be "deemed valid" if: (a) the attempted marriage 
occurred one year or more before the veteran died; and (b) 
the claimant entered into the marriage without knowledge of 
the impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of the attempted marriage 
until his death; and (d) no other claimant has been found to 
be entitled to gratuitous VA death benefits.  38 U.S.C.A. 
§ 103; 38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. 
§ 3.205(a) are satisfied as well as those of 38 C.F.R. 
§ 3.52, the claimant's signed statement that she had no 
knowledge of an impediment to a marriage to the veteran will 
be accepted as proof of the fact, in the absence of 
information to the contrary.  38 C.F.R. § 3.205(c).  The U.S. 
Court of Appeals for Veterans Claims (Court) has interpreted 
these regulations to mean that the determination of the 
appellant's knowledge of the legal impediment must be viewed 
in terms of what the appellant's state of mind was at the 
time the invalid marriage was contracted.  Dedicatoria v. 
Brown, 8 Vet. App. 441, 444 (1995).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below  
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

As previously noted, this case was remanded in December 2007 
for further development to include whether or not the 
appellant was the veteran's lawful surviving spouse and 
therefore a proper claimant.

A marriage certificate shows that the veteran married the 
appellant in November  2000 and that the marriage was 
solemnized by Municipal Court Judge JRB at the Judge's office 
in Tuguegarao City, Cagayan.  The marriage contract shows 
that the marriage was witnessed by ESN and ZM.  

In a May 2003 claim for VA disability benefits, the veteran 
indicated that he was divorced, listed his daughter as his 
nearest relative or contact person, and listed two sons as 
the only dependents living with him.  He also indicated that 
his place of residence was Mungo Tuao, Cagayan.

A certified copy of the veteran's December 2003 death 
certificate submitted by his son lists the veteran as 
widowed, and that his residence was Mungo Tuao, Cagayan.  A 
certified copy of the December 2003 death certificate 
subsequently submitted by the appellant lists the veteran as 
married.

In June 2008, pursuant to the December 2007 Board remand, VA 
conducted a field examination to determine whether the 
appellant could be duly recognized as the veteran's surviving 
spouse.  The appellant testified that she and the veteran 
were related as he was her uncle, the brother to her mother.  
She stated that although her husband was her uncle, her 
marriage was still valid because she complied with the 
requirements of legal marriage like the celebration of 
marriage, marriage license, authority of the Judge as the 
solemnizing officer, etc.  She stated that the veteran 
promised her if she would marry him then she could possibly 
have entitlement to his VA benefits.  She testified that they 
lived continuously until his death at the house where she was 
presently residing, in Tuguegarao City.  She also testified 
that she was aware that the death certificate she submitted 
to VA was altered.  She testified that the Local Civil 
Registrar, per her request, altered the document after she 
explained that she was her veteran's surviving spouse (she 
indicated she could not remember the name of the individual 
who altered the document).  A June 2008 Certification by the 
Office of the Local Civil Registrar of Tuao indicates the 
veteran was widowed.

Upon interviewing witnesses:

EBL indicated that she has known the veteran since her birth, 
and that the veteran was a well known public figure in the 
municipality of Tuao.  She stated that it was a known fact 
that he was a widower at the time of his death and that his 
residence was Barangay Mungo, Tuao, Cagayan.  She stated that 
has no knowledge of the claimant.

SI informed that the appellant was not known in the community 
as the wife of the veteran (who was not even known in the 
same community).  He indicated that he has known the 
appellant since 1981 and that she is well known to have a 
current live-in relationship with a man named PV from Tuao, 
Cagayan.

Several other witnesses corroborated the statements above.  
The field examiner noted that all witnesses appeared to be 
honest and reliable in their testimony.

In a July 2008 subsequent decision, the RO determined that 
the appellant may not be recognized as the veteran's lawful 
spouse, finding that under Philippine Law marriages between 
relatives are incestuous and void ab initio.

In a July 2008 signed statement, the appellant reasserted 
that her marriage to the veteran was valid and that she lived 
continuously with him until his death.

As the appellant's close blood relationship to the veteran is 
a legal bar to a valid marriage under Philippine law, her 
November 2000 ceremonial marriage to the veteran 
(corroborated by a copy of the marriage certificate) does not 
establish that she is the veteran's surviving spouse.  See 
38 C.F.R. § 3.1(j).  Further review of the record revealed 
that the appellant also does not meet all the legal 
requirements for establishing a "deemed valid" marriage 
between herself and the veteran.  Conceding that the 
appellant was unaware of a legal impediment to her marriage 
to the veteran, she has not shown that she had continuously 
cohabited with the veteran from their purported marriage in 
November 2000 until he died in December 2003.  On VA field 
investigation, disinterested witnesses, including friends, 
neighbors and acquaintances of the veteran and acquaintances 
of the appellant interviewed by the field examiner all 
indicated, in essence, that veteran and the appellant had not 
cohabited, lived at different locations, were not known as 
husband and wife, and the veteran had not remarried after the 
earlier death of his wife, and the appellant was known as the 
widow of another man.  The Board finds the witnesses 
interviewed to be credible; there is not objective evidence 
contradicting their accounts.

As a threshold legal requirement for establishing a "deemed 
valid marriage", continuous cohabitation of the 
claimant/appellant and the veteran (until he died) is not 
met, the appellant may not be recognized as the veteran's 
surviving spouse.  And as the appellant is not the lawful 
surviving spouse and therefore is not a proper claimant for 
the benefit sought (See 38 U.S.C.A. § 1541(a)), there is no 
need to proceed with the analysis as to whether service 
connection for the cause of the veteran's death is warranted.


ORDER

The appeal seeking to establish that the appellant is the 
veteran's surviving spouse and thus a proper claimant for VA 
death benefits based on his service is denied.

____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


